DETAILED ACTION

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of Applicant's amendment, filed January 21, 2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US PG Pub. No. 2012/0115035). 
Regarding claim 1, Ota teaches a metal porous body in a long sheet shape and comprising a three-dimensional network structure comprising a skeleton made up of metal ligaments comprising metal films surrounding hollow insides that form communication pores, which are separated by from the hollow insides by the metal films (par. 5, 72, 93-95; Figs. 6-8).  A portion of the skeleton is compressed, thereby forming a recess, and the pores of the porous structure are loaded with an active material (i.e. "foreign substance"), which adheres to the skeleton (i.e. the skeleton, which includes the recess, is a "defective portion") (par. 134-140, 147-153).  After the compression 
As shown in Figures 7 and 8, Ota's porous metal body also includes pores, which open to cells corresponding to the shape of hollow regions in a resinous foam, which was used as a template for forming the metal body.  At the peripheral edges of the porous body, each opening and underlying hollow cell also qualifies as a "recess" because they combine to form an open area extending into the porous body. As noted above, the porous body is coated with a foreign substance, thereby qualifying the entire porous body, including its recesses along its outer periphery, as a "defective portion".  

Regarding claim 2, as noted above, the openings along the surface of the porous metal body qualify as "recesses" in the body.  
Ota teaches that multiple aluminum porous bodies, each with porosities and pore average pore sizes different from the other, may be laminated together in sheet form to make a base electrode (par. 67-69, 73, 80).  In making such a structure, the porous bodies are bonded or welded together, thereby applying a foreign substance (i.e. a bonding/welding material and/or other porous body; and thereby creating additional "defective portions") to the skeleton of the respective porous bodies (par. 80).  As the bodies are stacked as shown in Figures 2-4, one of the porous metal bodies may be considered a "first porous metal body", and the other, e.g. the porous body on top, is a "second porous metal body" having a different average pore diameter from the first (Figs. 2-4).  As the porous bodies have recesses all along their surfaces, the second porous body necessarily extends across and "overlaps" each of the recesses, including .

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugikawa (US Pat. No. 6,485,865). 
Regarding claim 1, Sugikawa teaches a first metal porous body (2, 22) in a long sheet shape and comprising a three-dimensional network structure comprising a skeleton (2b) made up of metal ligaments comprising metal films surrounding hollow insides that form communication pores (2a), which are separated by from the hollow insides by the metal films (Figs. 1-4; col. 4, ln. 65-38). Sugikawa teaches that the metal skeleton is formed by coating a resin foam with metal followed by removal of the resin, which forms hollows within the metal ligaments of the skeleton (col. 5, ln. 12-23).  The porous metal body is charged with an active substance, which adheres to the skeleton, thereby forming a "defective portion", and the body is rolled, which creates a series of cracks, or recesses, along the surface of the first metal porous body (col. 6, ln. 5-32).  
As shown in Figure 2, Sugikawa's porous metal body (2) also includes pores (2a), which open to cells corresponding to the shape of hollow regions in a resinous foam, which was used as a template for forming the metal body (Fig. 2).  At the peripheral edges of the porous body, each opening and underlying hollow cell also qualifies as a "recess" because they combine to form an open area extending into the porous body.  As noted above, the porous body is coated with a foreign substance, 

Regarding claim 2, Sugikawa's first metal porous body discussed above (note: Sugikawa actually refers to this porous body as the "second foamed metal layer") is layered with a second sheet-shaped metal porous body of a different average pore size and the two bodies are rolled into a coil (col. 5, ln. 1-12; col. 5, ln. 34-37). Upon rolling, the outer/unbound surface of the second metal body (21) is layered against the outer/unbound/cracked surface of the first metal body (22) (Fig 3.).  As such, the second metal body (21) becomes overlapped with the cracked/recess-containing surface of the first porous metal body (22).  Therefore, the second porous metal body (21) overlaps at least some of the cracks (i.e. "recesses"), including the bottoms of the cracks, and the pores/cells (i.e. which are also "recesses") opening along the surface of the of the first porous metal body (21) (Fig. 3).  As no specific or even relative dimensions are claimed and as the second porous body is not described as being particularly "large", the second porous metal body qualifies as a "small piece of a second metal porous body". 


The rejections of claims 1-3 under 35 U.S.C. 102(a)(1) in view of Erb (US Pat. No. 3,595,059) or Yang (US PG Pub. No. 2012/0135142) are withdrawn in view of Applicant's amendment, filed January 21, 2022. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, as applied above.  
Regarding claim 2, as noted above, Ota teaches a layered structure that is considered herein to meet the limitations of claim 2.  The teachings of Ota might be considered to differ from the current invention in that the second porous metal body is not taught to be "small".  However, as no criticality has been established, the claim requirement is a prima facie obvious selection of size that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 3, the teachings of Ota differ from the current invention in that openings of the recesses, particularly those discussed with regard to claim 2, are not explicitly taught to be a circle- or elliptical-shaped. However, Figure 8 demonstrates that at least some of the openings within Ota's structure are approximately elliptical.  Therefore, Ota's recess openings are sufficiently close to an "elliptical shape" to render the claimed shape obvious.  Additionally, as no criticality of the recited shape has been prima facie obvious selection of shape that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugikawa, as applied above.  
Regarding claim 2, as noted above, Sugikawa teaches a layered structure that is considered herein to meet the limitations of claim 2.  The teachings of Sugikawa might be considered to differ from the current invention in that the second porous metal body is not taught to be "small".  However, as no criticality has been established, the claim requirement is a prima facie obvious selection of size that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 3, the teachings of Sugikawa differ from the current invention in that openings of the recesses, particularly those made up of the porous metal body's cells opening to its surface, are not explicitly taught to be a circle- or elliptical-shaped. However, Figure 2A demonstrates that at least some of the openings (2a) within Sugikawa's structure are approximately elliptical.  Therefore, such recess openings are sufficiently close to an "elliptical shape" to render the claimed shape obvious.  Additionally, as no criticality of the recited shape has been established, such a selection of shape is a prima facie obvious selection of shape that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

The rejections of claims 1-3 under 35 U.S.C. 103 in view of Erb (US Pat. No. 3,595,059) are withdrawn in view of Applicant's amendment, filed January 21, 2022. 

Response to Arguments
Applicant’s arguments have been fully considered but are moot because they do not apply to the current rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784